DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 2/09/2021.  After entry of this amendment, claims 1-33 are currently pending in this Application with claims 14-24 and 30-33 are withdrawn from further examination. 
	Any rejection and/or objection made in the previous Office Action and not repeated below is hereby withdrawn. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-12, 25-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0186492 to Gane et al. (hereinafter Gane).

With respect to claim 1, Gane teaches that a process for of producing a surface-reacted calcium carbonate; the process comprising the steps of: a) providing a calcium carbonate comprising material (i.e. GNCC), b) providing at least one H3O+ ion donor (i.e. water-soluble acid), c) providing at least one water-soluble metal cation source (i.e. water-soluble metal salt) (see Gane, paragraphs [0015]-[0018], and [0021], a process for preparing a surface-reacted calcium carbonate in an aqueous environment comprises a) providing at least one ground natural calcium carbonate (GNCC); b) providing at least one water-soluble acid); (ii) following contacting said acid(s) with said GNCC, at least one water-soluble salt; paragraph [0038], teaching that an “acid in the meaning of the present invention is defined as an H3O+ ion-provider; paragraph [0064], teaching that the cation of said water-soluble salt is preferably elected from the group consisting of potassium, sodium, lithium and mixtures thereof which satisfy the claimed limitation “water soluble metal soluble cation source”.), and
3O+ ion donor of step b) and carbon dioxide in an aqueous medium to form an aqueous suspension of surface-reacted calcium carbonate, wherein the carbon dioxide is formed in-situ by the H3O+ ion donor treatment and/or is supplied from an external source, and (see Gane, paragraph [0018]-[0019], teaching c) providing gaseous CO2 d) contacting said GNCC of step a) with said acid of step b) and with said CO2 of step c); paragraph [0057], the concentration of gaseous carbon dioxide in the aqueous suspension throughout the reaction is in terms of volume.), and 
wherein the at least one water-soluble metal cation source of step c) is added during step d). Although Gane discloses that the water-soluble salt, containing metal cation, is added following contacting the acid (i.e. H3O+) with GNCC, this is not seen to teach away from the claimed language because according to MPEP 2144.04(IV)(C): “(selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

With respect to claim 2, Gane teaches that the calcium carbonate-comprising material is a natural ground calcium carbonate and/or a precipitated calcium carbonate (Gane, paragraph [0015]-[0016], a process for preparing a surface-reacted calcium carbonate in an aqueous environment comprises a) providing at least one ground natural calcium carbonate (GNCC)).

With respect to claim 3, Gane teaches that the calcium carbonate-comprising material is in the form of particles having a weight median particle size (median grain diameter) d50(wt) from 0.05µm to 10µm and/or a weight top cut particle size d98(wt) from 0.15µm to 55µm (Gane, [0076], teaching that the surface-reacted calcium carbonate has a median grain diameter of from 0.1 to 50 µm, preferably of from 1 to 25 µm, more preferably of from 3 to 15 µm, even more preferably of from 5 to 12 pm; paragraph [0084], teaching that weight median grain diameter is (d50)). 
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In the instant case, Applicant's claimed range of "0.05µm to 10µm" overlaps with Gane's disclosed range.

With respect to claim 4, Gane teaches that at least one H3O+ ion donor is selected from the group consisting of hydrochloric acid, sulphuric acid, sulphurous acid, phosphoric acid, citric acid, oxalic acid, an acidic salt, acetic acid, formic acid, and mixtures thereof (Gane, paragraph [0050], teaching the water-soluble acid(s) are selected from the group consisting of acetic acid, formic acid, propanoic acid and mixtures thereof.).

With respect to claim 6, Gane teaches that at least one water-soluble metal cation source is selected from the group consisting of a water-soluble metal salt, a 

With respect to claim 8, Gane teaches that in step d) the calcium carbonate-comprising material is treated with a solution comprising the at least one H3O+ ion donor of step b) and the at least one water-soluble metal cation source of step c) (Gane, paragraph [0015], [0017], and [0021], a process for preparing a surface-reacted calcium carbonate in an aqueous environment comprises a) providing at least one ground natural calcium carbonate (GNCC); b) providing at least one water-soluble acid); (ii) following contacting said acid(s) with said GNCC, at least one water-soluble salt; paragraph [0038], teaching that an “acid in the meaning of the present invention is an H3O+ ion-provider; paragraph [0064], teaching that the cation of said water-soluble salt is preferably elected from the group consisting of potassium, sodium, lithium and mixtures thereof which satisfy the claimed limitation “water soluble metal soluble cation source”; paragraph [0062] and [0067], acid addition to GNCC may be performed dropwise or in one step and water-soluble salt addition may be performed dropwise or in one step. It could be reasonably expected that the calcium  comprising claimed acid and water soluble metal salt.).
It is to be noted that according to MPEP 2144.04(IV)(C): “(selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

With respect to claim 9, Gane teaches that in step d) the calcium carbonate-comprising material is treated with a first solution comprising a first part of the at least one H3O+ ion donor of step b), and subsequently, with a second solution comprising the remaining part of the at least one H3O+ ion donor of step b) and the at least one water-soluble metal cation source of step c) (see Gane, Claim 13. a process according to claim 1 characterized in that during step d), said acid(s) of step b) (adding acid) are added, in one or more steps, preferably in one step, to said GNCC. Adding acid in one or more steps satisfies the claimed limitation.).

With respect to claim 10, Gane teaches that step d) is carried out at a temperature from 20 °C to 90 °C (Claim 19, teaching that a process according to claim 1, characterized in that step d) (contacting said GNCC with said acid) and with said CO2 of step c); and addition of said water-soluble salt preferably take place in an aqueous environment having a temperature of above 50° C., and preferably of above 60° C.).

With respect to claim 11, Gane teaches that the process further comprises a step e) of separating the surface-reacted calcium carbonate from the aqueous suspension 

With respect to claim 12, Gane teaches that the process further comprises a step f) of drying the surface-reacted calcium carbonate after step d) or after step e), if present, at a temperature in the range from 60°C to 600°C (Gane, Claim 28, teaching that solid surface-reacted calcium carbonate is obtained by drying the aqueous suspension). It has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). 
Additionally, the claimed limitation “if present, at a temperature in the range from 60°C to 600°C” is represented as a conditional process because this recitation only limits the claim “if” the recited condition occurs. As a result, said limitation is not actually required, and thus does not further limit the claim.

With respect to claim 25, Gane teaches that the natural ground calcium carbonate is selected from the group consisting of marble, chalk, dolomite, limestone, and mixtures thereof, and/or the precipitated calcium carbonate is selected from the 

With respect to claim 26, Gane teaches that the weight median particle size d50(wt) is in a range selected from the group consisting of from 0.2 µm to 5.0 µm, from 0.4 µm to 3.0 pm and from 0.6 µm to 1.2 µm, and/or the weight top cut particle size d98(wt) is in a range selected from the group consisting of from 1 µm to 40 µm, from 2 µm to 25 µm, and from and 3 µm to 15 µm (paragraph [0076], teaching that the surface-reacted calcium carbonate has a median grain diameter of from 0.1 to 50 µm, preferably of from 1 to 25µm, more preferably of from 3 to 15 pm, even more preferably of from 5 to 12 µm; paragraph [0084], teaching that weight median grain diameter is (d50)). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d
257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed ranges of "0.2 µm to 5.0 µm, from 0.4 µm to 3.0 µm and from 0.6 µm to 1.2 µm" overlaps with Gane's disclosed range.

With respect to claim 29, Gane is silent as to the moisture content of the surface-reacted calcium carbonate is from 0.01 wt.% to 5 wt.% based on the total weight of the dried surface-reacted calcium carbonate. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the moisture In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). To be clear, the skilled artisan could reasonably expected that the “dried” surface-reacted calcium carbonate have few moisture content.

Claims 5, 7, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gane applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0162884 to Gane et al. (hereinafter “Gane-884”).

With respect to claims 5 and 27, Gane fails to teach that the molar ratio of the at least one H3O+ ion donor to the calcium carbonate comprising material is from “0.01 to 4” of claim 5 and “from 0.02 to 2, 0.05 to 1, or from 0.1 to 0.58” of claim 27.
Gane-884 teaches that a mineral pigment containing a product formed between a calcium carbonate and the reaction product or products of the said carbonate with H3O+ ion donors, gaseous CO2 and at least one silicate of a monovalent salt such as sodium silicate and/or potassium silicate and/or lithium silicate (water-soluble metal cation source) (paragraph [0002] of Gane-884).
Additionally, Gane-884 teaches that the molar quantity of moderately strong to strong H3O+ ion donors relative to the number of moles of CaCO3 is in total between 0.05 and 1, preferentially between 0.1 and 0.5 (Gane-884, paragraph [0047]). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or he inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257,  and “from 0.02 to 2, 0.05 to 1, or from 0.1 to 0.58 “ of claim 27.
Therefore, it would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Gane with the teachings of Gane-884 so to have a molar ratio of H3O+ ion donors to the CaCO3 in Gane as taught by Gane-884 motivated by the fact that both references are from the same field of endeavor of treating calcium carbonate to make it suitable for used in fields such as pigments and in paper products, and the fact that both share the treatment of calcium carbonate with acid and carbon dioxide. Thus, it would be well within the scope of a skilled artisan to have considered utilizing a molar ratio such as one which would have, at least, an overlapping with the claimed range considering the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, it should be noted that according to MPEP 2144 "The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law." In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

With respect to claim s 7 and 28, Gane fails to expressly teach that at least one water-soluble metal cation source is provided in an amount from “0.01 wt% to 60 wt.% based on the total weight of the calcium carbonate-containing material” as claimed in claim 7 and “in a range selected from the group consisting of from 0.05 wt.% to 50 wt.%, from 0.1 wt.% to 25 wt.% and from 0.5 wt.% to 10 wt.% based on the total weight of the calcium carbonate-containing material” as claimed in claim 28. However, Gain disclosess the use of water-soluble salt is present in a total amount corresponding to “at least 5x10-5 mol of anion/m2 GNCC” (Gane, [0066]).
Gane-884 teaches that a mineral pigment containing a product formed between a calcium carbonate and the reaction product or products of the said carbonate with H3O+ ion donors, gaseous CO2 and at least one silicate of a monovalent salt such as sodium silicate and/or potassium silicate and/or lithium silicate (water-soluble metal cation source) (paragraph [0002] of Gane-884).
Additionally, Gane-884 teaches that at least one silicate of a monovalent Salt such as sodium silicate and/or potassium silicate and/or lithium silicate (water-soluble metal cation source) is an addition of 0.1% to 25%, preferentially 5% to 10% by dry weight relative to the dry weight of calcium carbonate (paragraph [0036] and paragraph [0054] of Gane-884). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Gane-884’s  and “from 0.1 wt% to 25 wt%” as claimed in claim 28.
It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the water-soluble metal cation source of Gane to have the amount as taught by Gane-884 motivated by the fact that not only both references are drawn to the same field of art and endeavor, but that both are drawn to treating calcium carbonate for use in fields such as pigment and paper.  Thus, it would be well reasonable to a skilled artisan to have identified a proper content/concentration of the water-soluble metal cation in Gane by looking into Gane-884. Additionally, it should be noted that Gane, although not expressly disclosing the same unit as claimed in claims 7 and 28, discloses the use of an amount of “at least 5x10-5 mol of anion/m2 GNCC” (Gane, [0066]), and thus recognizes the importance of the concentration of water-soluble metal cation.  MPEP 2144.05 states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, it should be noted that according to MPEP 2144 "The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law." In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gane as applied to claim 1 and further in view of U.S. Patent No. 4,167,423 to Thomas Williams.
Gane teaches that the calcium carbonate-comprising material is a natural ground calcium carbonate, the at least one H3O+ ion donor is phosphoric acid (Gane, paragraph [0016], a) providing at least one ground natural calcium carbonate (GNCC); paragraph [0090], teaching the following Example is illustrative of the prior art, and involves contacting GNCC with phosphoric acid. It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to modify the H3O+ ion donor of Gane to be phosphoric acid based on the same use of the invention teaching in reference.), and in step d) the calcium carbonate-comprising material is treated with a solution comprising the at least one H3O+ ion donor of step b) and the at least one water-soluble metal cation source of step c) (Gane, paragraph [0015], [0017], and [0021], a process for preparing a surface-reacted calcium carbonate in an aqueous environment comprises a) providing at least one ground natural calcium carbonate (GNCC); b) providing at least one water-soluble acid); (ii) following contacting said acid(s) with said GNCC, at least one water-soluble salt; paragraph [0038], teaching that an “acid in the meaning of the present invention is an H30+ ion-provider; paragraph [0064], teaching that the cation of said water-soluble salt is preferably elected from the group consisting of potassium, sodium, lithium and mixtures thereof which satisfy the claimed limitation “water soluble metal soluble cation source”; paragraph [0062] and 
Gane does not expressly and/or literally teach that the at least one water- soluble metal cation source is selected from the group consisting of copper nitrate, copper sulphate, copper acetate, copper chloride, copper bromide, copper iodide, zinc nitrate, zinc sulphate, zinc acetate, zinc chloride, zinc bromide, zinc iodide, hydrates thereof, and mixtures thereof.
Thomas Williams teaches that the water-insoluble inorganic minerals which includes calcium carbonate is treated by water-insoluble metal silicate salts (Thomas Williams, Col. 2, lines 12-20 and Col. 2, lines 36-37, teaching the water-insoluble inorganic minerals could be calcium carbonate). Thomas Williams is considered an analogous art. 
Additionally, Thomas Williams teaches that the water-insoluble metal silicate salts employable in the instant invention include any precipitated, undried, water-insoluble metal silicic acid salt and mixtures thereof, wherein the metal is selected from the group consisting of lithium (Thomas Williams, Col. 3, lines 14-22). It could be realized that the water-insoluble metal silicate salt could be lithium silicate. Furthermore, Thomas Williams, further, teaches that different water-soluble salts could be employed:.. .Zinc (ZnCl2)... .(Col. 21, lines 38-44). Therefore, it could be reasonably expected that the skilled artisan could select either lithium silicate or zinc chloride to be 
Gane teaches that the water soluble metal cation source could lithium silicate (paragraph [0064] of Gane).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the water soluble cation source of Gane to be the water silicate salt as taught by Thomas Williams, motivated by the fact that the teaching disclosed in Thomas Williams about that lithium silicate and zinc chloride are alternatively selected to be used to improve the performance of the calcium carbonate using in the finished product (Thomas Williams, Col. 1, lines 53-60).

Response to Arguments
Applicant's arguments filed February 9th, 2021 have been fully considered but they are not persuasive.
Applicant has argued that Gane (i.e. U.S. Pat. App. No. 2012/0186492) as the primary reference, does not disclose incorporating the water-soluble metal cation source “during” step d); Applicant has argued that Gane discloses adding the water-soluble metal cation after step d). Applicant, additionally, referred to Examples in the specification of the present Application under examination, and argued that the Examples, which show adding the metal cations with acid, show unexpected result of having the metal cations incorporated into the crystal lattice or within the structure of the surface-reacted calcium carbonate; whereas, Applicant has argued that if metal cation 
The Examiner, respectfully, submits that no evidence has been presented to show/prove that applying the metal cations after the acid treatment will only result in having the metal cations in the pores or on the surface of the surface-reacted calcium carbonate. Additionally, there is nothing in the Examples to specifically disclose that it is merely the addition of water-soluble metal cations during the acid treatment that result in incorporation of the metal cations in, what Applicant has argued, the structure of the treated calcium carbonate. As a result, no new or unexpected result has been presented to show that changing the order of adding ingredients will result in a product different than what is disclosed in Gane.
With respect to the dependent claims, Applicant has argued the rejection based on the same ground, as presented above. Considering the fact that the argument, as presented against Gane (see above), is not found persuasive, the arguments against the dependent claims are not found persuasive either. The rejections stand. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PEGAH PARVINI/Primary Examiner, Art Unit 1731